 



Exhibit 10.2
SHAREHOLDERS AGREEMENT
     This SHAREHOLDERS AGREEMENT (this “Agreement”), dated as of February 19,
2007 (this “Agreement”), is by and among Vulcan Materials Company, a New Jersey
corporation (“Vulcan”), Virginia Holdco, Inc., a New Jersey corporation
(“Holdco”), and Baker Holdings, L.P. and the individual shareholders signatory
hereto (the “Baker Shareholders”).
     WHEREAS, Holdco, Vulcan, Florida Rock Industries, Inc., a Florida
corporation (“Florida Rock”), Virginia Merger Sub, Inc., a New Jersey
corporation, and Fresno Merger Sub, Inc., a Florida corporation, have entered
into an Agreement and Plan of Merger, of even date herewith (the “Merger
Agreement”);
     WHEREAS, as a condition to the consummation of Mergers and the other
transactions contemplated by the Merger Agreement, Vulcan and Holdco desire that
the Baker Shareholders make certain representations, warranties, covenants and
agreements as set forth in this Agreement;
     WHEREAS, after giving effect to the Mergers and the other transactions
contemplated by the Merger Agreement, the Baker Shareholders will Beneficially
own certain shares of Holdco Common Stock (the shares of Common Stock acquired
in the Mergers being the “Common Shares”);
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in the Merger Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:
ARTICLE I
Definitions
     1.1. Definitions. Capitalized terms used and not defined herein shall have
the meanings ascribed to them in the Merger Agreement. The following terms, as
used herein, have the following meanings:
     “Beneficially own” has the meaning set forth in Rule 13d-3 under the
Exchange Act.
     “Control” (including its correlative meanings, “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise).
     “Effective Date” means the Closing Date.
     “Permitted Transferee” means, with respect to each Baker Shareholder,
(a) Baker Investment Holdings, Inc. or such Baker Shareholder’s spouse or lineal
descendant (whether natural or adopted), sibling, parent, heir, executor,
administrator, testamentary trustee, legatee or beneficiary, (b) in the case of
Baker Holdings L.P., any other Baker Shareholder, Sally Porter, or the spouse or
lineal descendant (whether natural or adopted), sibling, parent, heir, executor,

 



--------------------------------------------------------------------------------



 



administrator, testamentary trustee, legatee or beneficiary of any other Baker
Shareholder or Sally Porter, (c) any trust, the beneficiaries of which (or any
corporation, limited liability company or partnership, the stockholders, members
or general or limited partners of which) include only the Persons named in
clauses (a) or (b), or (c) a foundation or similar entity established by such
Baker Shareholder for the purpose of serving charitable goals; provided that the
Baker Shareholder effecting such transfer retains control over the voting and
disposition of such Common Shares in the hands of such Person, and provided that
such transferee has executed and delivered to Holdco such documentation as is
reasonably requested by Holdco to reflect that such transferee is fully bound
under this Agreement.
     “Person” means an individual, corporation, partnership, limited liability
company, association, trust and any other entity or organization, including a
government or political subdivision or any agency or instrumentality thereof.
     “Restrictive Period” means the period beginning on the Effective Date and
ending on the third anniversary of the Effective Date; provided that solely with
respect to John D. Baker II, “Restrictive Period” means the period beginning on
the Effective Date and ending on the later of (x) the third anniversary of the
Effective Date and (y) the date that John Baker ceases to be a member of the
Board of Directors of Holdco; provided further that the Restrictive Period shall
terminate with respect to each Baker Shareholder upon the occurrence of a
“change of control” of Holdco (as such term is defined in the stock option plan
of Holdco); provided, further, that solely with respect to Edward L. Baker the
Restrictive Period shall terminate upon his death.
     “transfer” means any direct or indirect sale, assignment, gift, pledge, the
imposition of any other encumbrance or any other disposition or any agreement or
obligation to do any of the foregoing.
ARTICLE II

Transfer Restrictions; Other Covenants
     2.1. (a) During the Restrictive Period applicable to it, each Baker
Shareholder will not transfer any Common Shares, except for transfers to
Permitted Transferees.
          (b) For a period of five years following the expiration of the
Restrictive Period with respect to a Baker Shareholder, no transfer of any
Common Shares otherwise permitted under this Agreement shall be made by such
shareholder unless such transfer (i) complies with the Securities Act and any
other applicable securities laws and (ii) is an Approved Transfer; provided,
that such five year period shall terminate earlier at any time that the Baker
Shareholders and their affiliates own less than 1% of the outstanding shares of
Holdco (or successor thereto).
     “Approved Transfer” means (i) a transfer to a Permitted Transferee, (ii) a
sale of Common Shares (x) made through a broker or bank in an open market
transaction (subject to volume restrictions (the “Volume Restrictions”)
applicable to sales by an affiliate under Rule 144 under the Securities Act,
whether or not such rule applies to the selling Baker Shareholder), and (y) with
respect to which the Baker Shareholder has complied with Section 2.3, or
(iii) with

 



--------------------------------------------------------------------------------



 



respect to Edward L. Baker or Baker Holdings, L.P., a transfer approved by
Holdco following such Baker Shareholder’s request, it being understood that
Holdco may deny any such transfer request in its sole discretion.
     2.2. From and after the Effective Time and until the end of the Restrictive
Period applicable to it, each Baker Shareholder irrevocably agrees, at every
meeting of the shareholders of Holdco called, and at every postponement or
adjournment thereof, and with respect to any written consent solicited, to vote
its Common Shares consistent with the recommendations of Holdco’s Board of
Directors and (y) not tender its Common Shares to any Person if such tender is
opposed by Holdco’s Board of Directors.
     2.3. (a) From and after the end of the Restrictive Period applicable to it,
each Baker Shareholder (or transferee or successor thereof) (the “ROFR Offeror”)
may sell all or any portion of the Common Shares beneficially owned by such ROFR
Offeror through a broker or bank in an open market transaction, subject to the
Volume Restrictions, provided, that the ROFR Offeror shall first offer to sell
such Common Shares and give prompt written notice (the “ROFR Notice”) to Holdco
(the “ROFR Offeree”), stating that it desires to make such sale, referring to
this Section 2.3, and specifying the number of Common Shares proposed to be sold
(the “ROFR Offer Shares”).
          (b) ROFR Election. The ROFR Offeree shall have three business days
from the date of receipt of the ROFR Notice to deliver to the ROFR Offeror a
written notice (the “ROFR Election”) stating whether the ROFR Offeree elects to
purchase a portion of the ROFR Offer Shares. Within 10 business days of receipt
of the ROFR Election and receipt of any approval required under, or expiration
of any waiting period pursuant to, applicable law, the ROFR Offeror shall sell
to the ROFR Offeree such ROFR Offer Shares for the ROFR Price.
          (c) In the event that the ROFR Offeree does not purchase all of the
ROFR Offer Shares that are the subject of a ROFR Notice pursuant to and in the
time periods specified in the foregoing paragraphs (a) and (b), then (i) the
ROFR Offeror may then sell such ROFR Offer Shares through a broker or bank in an
open market transaction, subject to the Volume Limitations. In the event such
sale is not completed within the 10 Business Days provided in Section 2.3(b),
then the ROFR Offeror shall not sell any Common Shares pursuant to
Section 2.1(b)(y) without re-complying anew with the provisions of this
Section 2.3, including delivery of a new ROFR Notice.
     “ROFR Price” means, with respect to the applicable ROFR Offer Shares, the
mean of the opening and closing prices of the Common Shares, in each case as
quoted by the New York Stock Exchange, on the date of delivery of the ROFR
Notice.
ARTICLE III
Miscellaneous
     3.1. Authority. Each party hereto represents and warrants as follows:
(a) such party has all requisite corporate, trust or other applicable power and
authority to enter into this Agreement and to perform its agreements set forth
herein, (b) the execution and delivery of this

 



--------------------------------------------------------------------------------



 



Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate, trust or other applicable action on
the part of such party, and (c) this Agreement has been duly executed and
delivered by such party and constitutes a valid and binding obligation of such
party, enforceable against such party in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles.
     3.2. Governing Law; Jurisdiction; Waiver of Jury Trial.
          (a) This Agreement shall be governed in all respects by the Laws of
the State of New Jersey. Any disagreement, issue, dispute, claim, demand or
controversy arising out of or relating to this Agreement (each, a “Dispute”)
shall be brought in the United States District Court for the District of New
Jersey in New Jersey or any court in the state of New Jersey, so long as one of
such courts shall have subject matter jurisdiction over such Dispute. Each of
the parties hereby irrevocably consents to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such Dispute and
irrevocably waives, to the fullest extent permitted by Law, any objection that
it may now or hereafter have to the laying of the venue of any such Dispute in
any such court and that any such Dispute which is brought in any such court has
been brought in an inconvenient forum. Process in any such Dispute may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 3.7 shall be deemed
effective service of process on such party.
          (b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     3.3. Binding Effect. This Agreement shall inure to the benefit of and be
legally binding upon all heirs, personal representatives, executors, legal
representatives, successors and assigns of the parties. This Agreement may not
be assigned without the prior written consent of the parties hereto and this
Agreement is not made for the benefit of any person not a party hereto. No
assignment of this Agreement will relieve the assigning party of its obligations
hereunder.
     3.4. Entire Agreement; Amendment. This Agreement constitutes the entire
understanding of the parties and supersedes all prior discussions, negotiations,
agreements and understandings, whether oral or written, with respect to its
subject matter. This Agreement may be modified only by a written instrument
properly executed by all parties to this Agreement.
     3.5. Severability. If any one or more of the provisions of this Agreement
is held invalid, illegal or unenforceable, the remaining provisions of this
Agreement shall be unimpaired, and the invalid, illegal or unenforceable
provision shall be replaced by a mutually acceptable valid, legal and
enforceable provision which comes closest to the intent of the parties.

 



--------------------------------------------------------------------------------



 



     3.6. Waiver; Remedies. No failure or delay on the part of any party hereto
in exercising any right, power or privilege under this Agreement will operate as
a waiver thereof, nor will any waiver on the part any party hereto of any right,
power or privilege under this Agreement operate as a waiver of any other right,
power or privilege under this Agreement, nor will any single or partial exercise
of any right, power or privilege thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege under
this Agreement. The rights and remedies herein provided are cumulative and are
not exclusive of any rights or remedies which the parties may otherwise have at
law or in equity.
     3.7. Notices. All notices, requests, claims, demands and other
communications required or permitted to be given under this Agreement will be in
writing and will be delivered by hand or telecopied, e-mailed or sent, postage
prepaid, by registered, certified or express mail or UPS or Federal Express next
day air and will be deemed given when so delivered (if on a business day before
5:00 P.M. or, if not, then on the next business day) by hand or telecopied, when
e-mail confirmation is received (delivery receipt) if delivered by e-mail (if on
a business day before 5:00 P.M. or, if not, then on the next business day), or
three business days after being so mailed (one business day in the case of
express mail or UPS or Federal Express next day air). All such notices,
requests, claims, demands and other communications will be addressed as set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice in accordance with this Agreement.
     Notices given under this Agreement shall be to those addresses set forth
below:
If to Vulcan:
Vulcan Materials Company
1200 Urban Center Drive
Birmingham, Alabama 35242
Attn: General Counsel
Facsimile: (205) 298-2960
If to Holdco:
Virginia Holdco, Inc.
c/o Vulcan Materials Company
1200 Urban Center Drive
Birmingham, Alabama 35242
Attn: General Counsel
Facsimile: (205) 298-2960
If to a Baker Shareholder:
c/o Baker Holdings L.P.
155 East 21st Street
Jacksonville, Florida 32206
Attention: John D. Baker II
Facsimile: (904) 791-1810

 



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:
Word & Word PLC
1802 Bayberry Court
Suite 410
Richmond, Virginia 23226
Attention: Thomas S. Word, Jr., Esq.
Facsimile: (804) 673-1790
     3.8. Counterparts. This Agreement may be executed in separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.
     3.9. Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms or provisions of this Agreement, the party
who is or is to be thereby aggrieved will have the right of specific performance
and injunctive relief giving effect to its rights under this Agreement, in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies will be cumulative. The parties agree that any such
default or breach or threatened default or breach would cause irreparable
injury, that the remedies at law for any such default or breach or threatened
default or breach, including monetary damages, are inadequate compensation for
any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived.
     3.10. Effective Date; Termination. This Agreement shall become effective
immediately upon the occurrence of the Effective Time. In the event that the
Merger Agreement is terminated as set forth in Article VII of the Merger
Agreement, this Agreement shall automatically terminate and be of no further
force or effect. The term of this Agreement shall expire upon the expiration of
the term of the last of the covenants applicable to any Baker Shareholder.
[Remainder of Page Intentionally Left Blank. Signature Page Follows.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

              VULCAN MATERIALS COMPANY
 
       
 
  by:   /s/ Donald M. James
 
       
 
      Name: Donald M. James
 
      Title: Chairman and Chief Executive Officer
 
            VIRGINIA HOLDCO, INC.
 
       
 
  by:   /s/ Daniel F. Sansone
 
       
 
      Name: Daniel F. Sansone
 
      Title: President and Treasurer
 
            BAKER HOLDINGS, L.P.,
 
       
 
  by:   BAKER INVESTMENT HOLDINGS, INC.,
 
      as general partner
 
       
 
  by:   /s/ John D. Baker, II
 
       
 
      John D. Baker, II, President
 
            EDWARD L. BAKER LIVING TRUST
 
       
 
  by:   /s/ Edward L. Baker
 
       
 
      Edward L. Baker, as trustee
 
            EDWARD L. BAKER
 
       
 
  by:   /s/ Edward L. Baker
 
       
 
      Edward L. Baker
 
            JOHN D. BAKER II LIVING TRUST
 
       
 
  by:   /s/ John D. Baker, II
 
       
 
      John D. Baker II, as trustee
 
            ANNE D. BAKER LIVING TRUST
 
       
 
  by:   /s/ Anne D. Baker
 
       
 
      Anne D. Baker, as trustee

 